Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Status of Claims
Claims 1, 6-7, 10, 12-13, 18-22, 24 and 29-30 are pending and under examination. Claims 2-5, 8-9, 11, 14-17, 23 and 25-28 are canceled.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the term modified (see arrow) but it should either be deleted or in the same paragraph of porous nitrocellulose membrane.  

    PNG
    media_image1.png
    279
    693
    media_image1.png
    Greyscale
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 10, 12-13, 18-22, 24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO2013/101855A1; 07/04/2013, IDS submitted 06/22/2016) in view Boyes et al. (US2012/0052006A1, published 03/1/2012, of record) and Mohler (US2014/0031291A1, published 01/30/2014, of record). 
Regarding claims 1, 6, and 30, Li et al. (see abstract; Formula I; paras. [0039], [0040]) disclose a device comprising: a sample application zone at one end of the device for applying a biological sample comprising a target analyte; and a detection zone present at another end of the device, downstream of the sample application zone for detecting the target analyte, wherein the detection zone comprises one or more first biomolecules immobilized on a modified porous membrane wherein the biomolecule is a polymer coating covalently grafted to the porous membrane and includes a linking moiety bound to the polymer is capable of binding a binding moiety, such as an antibody; wherein the device is configured to flow the biological sample along a length of the device from the sample application zone to the detection zone. Li et al. disclose that the membrane can be a nitrocellulose membrane (see para. [0026]; Fig. 2). Li et al. disclose grafting glycidal methylacrylate (see para. [0012]; and Figs. 2-7). Li et al. teach the porous membrane comprises a coating of at least one polymer grafted to the porous membrane (see para. [0007]). 
The device of Li et al. (see a test strip, paras. [0038]-[0040], Figs 7-9) meet all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation lateral flow immunoassay device is configured to flow the biological sample along a length of the lateral flow immunoassay device from the sample application zone to the detection zone as described by claim 1.
Li et al. (abstract) disclose that a functional B groups are available to react with a chemical group on a biomolecule, wherein the polymer coating on the porous membrane facilitates the immobilization of a biomolecule such as, DNA, RNA, a protein, and an antibody, on the porous 
Li et al. disclose an epoxy group but fail to disclose the B group is a succinimide group and x is at least 2.  Li et al. also fail to disclose a grafting level is at least 50 µmole per gram of porous nitrocellulose membrane and wherein when B group is succinimide group a grafting level is less than 450 µmole per gram of the porous nitrocellulose membrane. 
Boyes et al. disclose conjugates and the use in targeting, treating, and/or imaging disease states (abstract). Boyes et al. disclose a polymerization system (para. [0134]). Boyes et al. further disclose succinimide derivative (para. [0106]-[0107]; and page 18, Scheme 7). Boyes et al. disclose the succinimide group can be used as the point of attachment to a therapeutic or targeting group, 
Mohler et al. disclose methods for immobilizing nucleic acids, peptides or antibodies (and other proteins) to solid-state substrates are well established Immobilization can be accomplished by attachment, for example, to aminated surfaces, carboxylated surfaces or hydroxylated surfaces using standard immobilization chemistries (para. [0062]). Examples of attachment agents are cyanogen bromide, succinimide, aldehydes, tosyl chloride, avidin-biotin, photocrosslinkable agents, epoxides and maleimides.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the porous membrane having a polymer coating of Li et al. with succinimide groups of Boyes et al. and Mohler et al. because Li et al. disclose a polymer coating on the porous membrane to facilitate the covalent immobilization of a biomolecule such  teach that succinimide and epoxy groups are well established functional groups on solid surfaces to immobilize a wide range of targets such as nucleic acids and antibodies. 
The person would have a reasonable expectation of success in using or adding succinimide groups to a polymer because Li et al., Boyes et al. and Mohler et al. teach covalent immobilization and Li et al. teach that the B functional group of the polymer are modifiable and interchangeable with other functional groups to facilitate covalent immobilization of biomolecules on the porous membrane. 
Regarding the formula wherein x is at least 2, Li et al. and Boyes et al. both disclose polymeric grafting of functional groups onto a surface. Li et al. (para. [0075]) disclose improved signal intensity across the hCG analyte concentration range with modified nitrocellulose membrane strips and Boyes et al. (para. [0167]) disclose increase the affinity for a particular target. It would have been obvious to have grafted a polymer having x is at least 2 for a plurality of succinimide groups because Li et al. and Boyes et al. teach covalent binding with a plurality of target antibodies for detection. 
Regarding the grafting levels, Li et al. and Boyes et al. fail to explicitly teach the limitations of grafting level of the formula is at least 50 µmole per gram of porous membrane and wherein when B group is succinimide group a grafting level for the succinimide of the polymer is less than 
Regarding claim 7, Li et al. (para. [0031]) disclose e-beam reactive moiety A is acrylate.
Regarding claim 10, Li et al. (see Fig. 2) disclose that the B group further comprises a formula of an epoxide group-containing compound set forth. It would have been obvious to have combined a polymer of epoxide and a polymer of succinimide because Li et al. embraces multipolymer coating on the porous membrane. Li et al. teach combination of functional moieties are used on porous membrane and they are introduced by way of e-beam irradiation leading to the self-polymerization of poly(A)x-linkage-B. The person would have a reasonable expectation of success in adding a polymer of succinimide to Li’s epoxy modified porous membrane because Li et al., Boyes et al. and Mohler et al. teach functional groups are used for covalent attachments.

Regarding claim 13, Li et al. (paras. [0042] and [0072]) disclose that the detection probe comprises an enzyme, a fluorescent dye, a luminescent material, a bioluminescent material, a radioactive material, gold nanoparticles or combinations thereof.
Regarding claims 18-22, Li et al.  (paras. [0040], [0072], and Fig. 7) disclose that assay may be a lateral flow assay and provide several analogous patents which teach the elements of a lateral flow test strip including the sample and conjugate pads, wicking pad (absorbent pad), and a detection zone. Also regarding claim 22, Li et al. (para. [0072]) disclose that the detection zone further comprises a control line and a test line, wherein the test line comprises the first biomolecules (antibodies). 
Regarding claim 24, Li et al. (paras. [0028], [0030]; claim 82) disclose that the device further comprises a solid support, Li et al. (paras. [0028],[0030]; claim 82) disclose that wherein the solid support is selected from a microtiter plate, petri plate, a glass slide. 
Regarding claim 29, Li et al. (para. [0036]) disclose that the biological sample is blood, serum, lymph, saliva, mucus, urine, other bodily secretions, cells, and tissue sections obtained from a human or non-human organism. 
Response to Arguments
Applicant's arguments filed 11/29/2021 and 01/27/2022 have been fully considered but they are not persuasive. It is noted that arguments related to New Matter are found persuasive, as Applicant has provided the passages from the specification.  

With regard to the Remarks dated 1/27/2022, Applicant further argues on page 3 that the Examiner has noted in the Advisory Action that the person would recognize to use homopolymer because Li et al. teach that the polymer can consist of homopolymer and is not limited to a particularly functional group because functional group is there to facilitate immobilization of biomolecule as recognized by all the references. This statement does not appear to be based on Li, as a whole, Li, for example, discloses at paragraph [0031] that the functional group (i) facilitate immobilization and does so by a mechanism of action that is effective with porous membranes such as nitrocellulose membranes. While Li espouses the beneficial self-polymerization of an epoxy group via e-beam irradiation, Boyes discloses that succinimide functional group may be bonded to a target by contacting the succinimide and the target group in the presence of folic acid. This contrast between Li and Boyes is yet another reason why a person of ordinary skill in the art would not have had any reason or motivation to replace the “self-polymerizing” epoxy moieties of Li with the succinimide functional groups of Boyes and/or Mohler in the compositions of Li et al.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635